EXHIBIT 10.1
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
__ day of _________, 2007, by and among Affinity Media International Corp., a
Delaware corporation (the “Company”) and the stockholders (the “Stockholders”)
of Hotels at Home, Inc. ( “Hotels”) whose names appear on Schedule A annexed
hereto.
 
WHEREAS, the Company, Affinity Acquisition Subsidiary Corp. ( “Merger
Subsidiary”) and Hotels have entered into a certain Agreement and Plan of
Merger, dated as of July 24, 2007 (the “Merger Agreement”), pursuant to which
Hotels will merge with and into Merger Subsidiary, a wholly-owned subsidiary of
the Company, and the Stockholders will receive cash and shares of the Company’s
common stock; and
 
WHEREAS, pursuant to the terms of the Merger Agreement, the Company agreed to
grant the Stockholders certain registration rights in connection with the shares
of common stock of the Company they will acquire as a result of the Merger
Agreement and the transactions contemplated thereby.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. DEFINITIONS. Capitalized terms used and not otherwise defined herein shall
have the meanings given such terms in the Merger Agreement. As used in this
Agreement, the following terms shall have the following meanings:
 
“Advice” is defined in Section 6.2.
 
“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.
 
“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
 
“Company” is defined in the preamble to this Agreement.
 
“Effective Date” shall mean, with respect to the Registration Statement, the
date on which the Registration Statement shall have been declared effective by
the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
 

--------------------------------------------------------------------------------



“Holder” or “Holders” means the Stockholders or any of its affiliates or
permitted transferees to the extent any of them are permitted to hold
Registrable Securities, other than those purchasing Registrable Securities in a
market transaction.
 
“Hotels Indemnified Party” is defined in Section 5.1.
 
“Indemnified Party” is defined in Section 5.3.
 
“Indemnifying Party” is defined in Section 5.3.
 
“Notices” is defined in Section 6.5.
 
“Participating Stockholders” is defined in Section 2.3(b).
 
“Principal Market” is defined in Section 3.4.
 
“Proceeding” is defined in Section 3.3(a).
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 424(b) promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.
 
“Registration Request” is defined in Section 2.2.
 
“Registrable Securities” shall mean the shares of common stock of the Company
held by the Stockholders as a result of the transactions contemplated by the
Merger Agreement. Registrable Securities shall also be deemed to include any
warrants, shares of capital stock or other securities of the Company issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of such shares of Common Stock together with any securities issued
or issuable upon any stock split, dividend or other distribution, adjustment,
recapitalization or similar event with respect to the foregoing. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding, or (d)
in the opinion of counsel to the Company, the Registrable Securities are salable
under Rule 144(k).
 
2

--------------------------------------------------------------------------------


 
“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder (other than a registration statement on Form
S-4 or Form S-8, or their successors, or any registration statement covering
only securities proposed to be issued in exchange for securities or assets of
another entity).
 
“Requesting Stockholders” is defined in Section 2.3(a).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.
 
“Other Shares” is defined in Section 2.4.
 
“Underwritten Registration Cutback” is defined in Section 2.3(b).
 
“Underwriting Request” is defined in Section 2.3(a).
 
2. REGISTRATION RIGHTS.
 
2.1 Mandatory Registration. Within ninety (90) days after the Closing Date, the
Company shall cause to be prepared and filed with the Commission a Registration
Statement providing for the resale of all Registrable Securities then
outstanding for an offering to be made by the Holders on a continuous basis
pursuant to Rule 415. Such Registration Statement shall be on Form S-3 (except
if the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on Form SB-2,
Form S-1 or another appropriate form in accordance herewith). The Company shall
cause such Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof. The Company shall keep
such Registration Statement continuously effective under the Securities Act
until the date when all Registrable Securities covered by such Registration
Statement have been sold.
 
2.2 Demand Registration.  At any time following the date that is 180 days
following the Closing Date, if the Company shall be requested (a “ Registration
Request”) by Holders holding at least a majority of the then outstanding
Registrable Securities to effect the registration under the Securities Act of
Registrable Securities, then the Company shall (i) within ten (10) days of the
receipt of such Registration Request, give written notice of such request to all
Holders describing the terms of such registration and, if applicable, the
underwriting and (ii) as soon as practicable cause to be prepared and filed with
the Commission a Registration Statement providing for the resale of all
Registrable Securities which Holders request to be registered. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on Form SB-2, Form S-1 or another appropriate form in
accordance herewith). The Company shall cause the Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof. The Company shall keep the Registration Statement continuously
effective under the Securities Act until the date when all Registrable
Securities covered by such Registration Statement have been sold. The Company
shall not be obligated to file and cause to become effective more than two (2)
Registration Statements pursuant to this Section 2.2. A Registration Statement
shall not be counted for purposes of the foregoing until such time as such
Registration Statement has been declared effective by the Commission and all of
the Registrable Securities offered pursuant to such Registration Statement are
sold thereunder upon the price and terms offered.

3

--------------------------------------------------------------------------------



2.3 Underwritten Registration. (a) At the request (an “Underwriting Request”) of
the Holders of at least two-thirds of the then outstanding Registrable
Securities (the “Requesting Stockholders”), the distribution of the Registrable
Securities covered by a Registration Statement filed or to be filed pursuant to
Sections 2.1 or 2.2 hereof, shall be effected by means of an underwriting.


(b) In the event of an Underwriting Request, the Company, together with all
Holders proposing to distribute their securities through such underwriting (the
“ Participating Stockholders”), shall enter into an underwriting agreement in
customary form with the managing underwriter(s) selected for such underwriting
by the Requesting Stockholders, which underwriter(s) shall be reasonably
acceptable to the Company; provided, however, that no Holder shall be required
to make any representations or warranties concerning the Company or its
business, properties, prospects, financial condition or related matters.
Notwithstanding any other provision of this Section 2.3, if the managing
underwriter(s) advises the Company and the Participating Stockholders in writing
that because the number of shares requested by the Participating Stockholders to
be included in the registration exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the
Requesting Stockholders or that marketing factors require a limitation of the
number of shares to be underwritten on behalf of the Participating Stockholders
(the “Underwritten Registration Cutback”), and such Underwritten Registration
Cutback results in less than all of the Registrable Securities of the
Participating Stockholders that are requested to be included in such
registration to actually be included in such registration, then the Company will
include in such registration, to the extent of the number which the Company is
so advised can be sold in (or during the time of) such offering without such
interference or affect on the price or sale, such number of Registrable
Securities shared pro rata among all of the Participating Stockholders based on
the total number of Registrable Securities held by each such Participating
Stockholder.


(c) In the event of an Underwriting Request, the Company shall:
 
(1) cooperate with the Participating Stockholders, the underwriters
participating in the offering and their counsel in any due diligence
investigation reasonably requested by the Participating Stockholders or the
underwriters in connection therewith, and participate, to the extent reasonably
requested by the Participating Stockholders and the underwriter for the
offering, in efforts to sell the Registrable Securities under the offering
(including, without limitation, participating in “roadshow” meetings with
prospective investors) that would be customary for underwritten primary
offerings of a comparable amount of equity securities by the Company;
 
4

--------------------------------------------------------------------------------



(2) cooperate, to the extent reasonably requested, with each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Principal Market;
 
(3) afford the Requesting Stockholders with the opportunity to participate in
the drafting of the registration statement and the documentation relating
thereto;
 
(4) furnish, on the date on which such Registrable Securities are sold to the
underwriter, (a) an opinion, dated such date, of the counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and (b) a “comfort” letter dated such date, from
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters;
and
 
(5) take all other steps reasonably necessary to effect the registration of the
Registrable Securities contemplated hereby.
 
2.4 Piggy-Back Registration. If the Company shall determine to prepare and file
with the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the each Holder written notice of
such determination and if, within fifteen (15) days after receipt of such
notice, any such Holder shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
such Holder requests to be registered. Notwithstanding the foregoing, if the
Company's proposed registration of equity securities hereunder is, in whole or
in part, an underwritten public offering, and the managing underwriter of such
proposed registration determines and advises in writing that the inclusion of
all Registrable Securities proposed to be included in the underwritten public
offering, together with any other issued and outstanding shares of the Company's
common stock proposed to be included therein (such other shares hereinafter
collectively referred to as the “Other Shares”), would interfere with the
successful marketing of the Company's securities, then the total number of such
securities proposed to be included in such underwritten public offering shall be
reduced, (i) first by the shares requested to be included in such registration
by the holders of Other Shares, and (ii) second, if necessary, (A) one-half (½)
by the securities proposed to be issued by the Company, and (B) one-half (½ ) by
the Registrable Securities proposed to be included in such registration by the
Holders, on a pro rata basis, based upon the number of Registrable Securities
then held by each such Holder. The shares of the Company's common stock that are
excluded from the underwritten public offering pursuant to the preceding
sentence shall be withheld from the market by the holders thereof for a period,
not to exceed 90 days from the closing of such underwritten public offering,
that the managing underwriter reasonably determines as necessary in order to
effect such underwritten public offering.
 
5

--------------------------------------------------------------------------------



2.5 Item 507 and 508 Information. Each Holder will furnish to the Company in
writing the information specified in Item 507 and/or 508 of Regulation S-K, as
applicable, of the Securities Act for use in connection with any Registration
Statement or prospectus or preliminary prospectus included therein. Each Holder
agrees to promptly furnish additional information required to be disclosed in
order to make the information previously furnished to the Company by such Holder
not materially misleading.
 
2.6 Notice of Effective Registration Statement. The Company shall notify each
Holder in writing promptly (and in any event within three business days) after
receiving notification from the Commission that a Registration Statement has
been declared effective.


2.7 Plan of Distribution. Any Registration Statement required hereunder shall
contain (except if otherwise directed by the Holders of at least two-thirds of
the Registrable Securities included in such Registration Statement) the “Plan of
Distribution” attached hereto as Annex A .
 
3. REGISTRATION PROCEDURES.
 
3.1 Drafts of Filings. In connection with the Company's registration obligations
hereunder, the Company shall furnish to the holders of Registrable Securities
included in such Registration Statement and to the legal counsel for any such
holders, copies of the Registration Statement or prospectus or any amendment or
supplement thereto, including documents incorporated by reference and all such
other documents proposed to be filed sufficiently in advance of filing to
provide such holders and legal counsel with a reasonable opportunity to review
such documents and comment thereon, and the Company shall not file any
Registration Statement or prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which such holders or their
legal counsel shall object.
 
3.2 Amendments and Supplements.
 
(a) The Company shall (1) prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective as to the
Registrable Securities until the date when all Registrable Securities covered by
such Registration Statement have been sold; (2) cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (3) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to the Registration Statement or any amendment thereto and as
promptly as reasonably possible provide each Holder copies of all correspondence
from and to the Commission relating to the Registration Statement.
 
(b) In the event the Company (1) receives from the Commission any notice,
comment or correspondence, as described below in Section 3.3(a) or otherwise,
which requires as a response any amendment or supplement to such Registration
Statement or any Prospectus relating thereto or (2) obtains additional
information or of knowledge of the occurrence of an event requiring the
preparation of a supplement or amendment to such Prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such Prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, the Company shall
promptly make available to the holders of Registrable Securities included in
such Registration Statement any such supplement or amendment.
 
6

--------------------------------------------------------------------------------



3.3 Notification.
 
(a) As promptly as reasonably possible, and in no event more than one (1)
business day after such filing, notify the holders of Registrable Securities
included in such Registration Statement of such filing, and shall further notify
such holders promptly and confirm such advice in writing in all events within
one (1) business day of the occurrence of any of the following: (i) the
Commission notifies the Company whether there will be a “review” of the
Registration Statement; (ii) the Commission comments in writing on the
Registration Statement (in which case the Company shall deliver to each Holder a
copy of such comments and of all written responses thereto); (iii) the
Commission or any other Federal or state governmental authority in writing
requests any amendment or supplement to the Registration Statement or Prospectus
or requests additional information related thereto; (iv) such Registration
Statement is declared or becomes effective; (iv) when any post-effective
amendment to such Registration Statement becomes effective; (v) the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any action,
claim, suit, investigation or proceeding (a “Proceeding”) (and the Company shall
take all actions required to prevent any such Proceeding or the entry of such
stop order or to remove it if entered); (vi) the Company receives notice in
writing of any suspension of the qualification or exemption from qualification
of any Registrable Securities for sale in any jurisdiction, or the initiation or
threat of any Proceeding for such purpose; or (vii) the financial statements
included in the Registration Statement become ineligible for inclusion therein
or any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to the Registration Statement,
Prospectus or other document is required so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(b) Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of: (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(c) Promptly deliver to each Holder, without charge, such reasonable number of
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Holder may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Holders in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.
 
7

--------------------------------------------------------------------------------



(d) Use its best efforts to (i) register or qualify the Registrable Securities
covered by the Registration Statement under such securities or “blue sky” laws
of such jurisdictions in the United States as the holders of Registrable
Securities included in such Registration Statement (in light of their intended
plan of distribution) may request (ii) to keep each such registration or
qualification (or exemption therefrom) effective until the date when all
Registrable Securities covered by such Registration Statement have been sold and
(ii) take all such action necessary to cause such Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
Governmental Authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the holders of Registrable Securities included
in such Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph or subject
itself to taxation in any such jurisdiction.
 
3.4 Listing Application. In the time and manner required by the American Stock
Exchange, the New York Stock Exchange, NASDAQ or any other market on which the
Registrable Securities are traded (the “ Principal Market”), the Company shall
prepare and file with the Principal Market an listing application covering all
of the Registrable Securities and a notification form regarding the change in
the number of the Company's outstanding Shares; (ii) take all steps necessary to
cause such Registrable Securities to be approved for listing on the Principal
Market as soon as possible thereafter; (iii) provide to each Holder notice of
such listing; and (iv) maintain the listing of such Registrable Securities on
the Principal Market.
 
3.5 Effectiveness of Registration Statement. The Company shall use its
reasonable best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of: (i) any order suspending the effectiveness of the Registration
Statement or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
3.6 Copies. The Company shall promptly deliver to each Holder, without charge,
such reasonable number of copies of the Prospectus or Prospectuses (including
each form of prospectus) and each amendment or supplement thereto as such Holder
may reasonably request. The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.
 
3.7 Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such registration statement. No holder of
Registrable Securities included in such registration statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.
 
8

--------------------------------------------------------------------------------



3.8 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.
 
3.9 Records. The Company shall make available for inspection by the holders of
Registrable Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any holder of Registrable
Securities included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any of them in connection with such
Registration Statement.
 
3.10 Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.
 
3.11 Earnings Statement. The Company shall comply with all applicable rules and
regulations of the Commission and the Securities Act, and make available to its
stockholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, beginning within three (3) months after the effective date
of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.
 
3.12 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3.3(a)(v)
or, in the case of a resale registration on Form S-3 pursuant to Section 2.2
hereof, upon any suspension by the Company, pursuant to a written insider
trading compliance program adopted by the Company’s Board of Directors, of the
ability of all “insiders” covered by such program to transact in the Company’s
securities because of the existence of material non-public information, each
holder of Registrable Securities included in any registration shall immediately
discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such holder
receives the supplemented or amended prospectus contemplated by Section 3.2(b)
or the restriction on the ability of “insiders” to transact in the Company’s
securities is removed, as applicable, and, if so directed by the Company, each
such holder will deliver to the Company all copies, other than permanent file
copies then in such holder’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice.
 
9

--------------------------------------------------------------------------------



3.13 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Registration pursuant to this agreement and all
expenses incurred in performing or complying with its other obligations under
this Agreement, whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) the fees and expenses
incurred in connection with the listing of the Registrable Securities as
required by Section 3.4; (v) National Association of Securities Dealers, Inc.
filing fees; (vi) fees and disbursements of counsel for the Company and fees and
expenses for independent certified public accountants retained by the Company
(including the expenses or costs associated with the delivery of any opinions or
comfort letters requested pursuant to Section 3.10); (vii) the fees and expenses
of any special experts retained by the Company in connection with such
registration; and (viii) the fees and expenses of one legal counsel selected by
the holders of a majority-in-interest of the Registrable Securities included in
any Registration Statement. The Company shall have no obligation to pay any
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by the holders thereof, which underwriting discounts or
selling commissions shall be borne by such holders. Additionally, in an
underwritten offering, all selling stockholders and the Company shall bear the
expenses of the underwriter pro rata in proportion to the respective amount of
shares each is selling in such offering.
 
3.14 Compliance with Applicable Laws. The Company shall comply with all
applicable rules and regulations of the Commission and the Principal Market with
respect to the Company's obligations hereunder.
 
3.15 Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws. In the event a holder does not provide any
material requested information to the Company at least 24 hours prior to the
filing of any Registration Statement, then the Company may remove such declining
holder from the Registration Statement without penalty or being deemed in
violation of this Agreement.
 
4. REPORTS UNDER TH EXCHANGE ACT. 
 
4.1 Filing of Reports. With a view to making available to the Holders the
benefits of Rule 144 promulgated under the Securities Act and any other rule or
regulation of the Commission that may at any time permit a Holder to sell
securities of the Company to the public without registration, the Company shall:
 
10

--------------------------------------------------------------------------------



(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date hereof and so long as the
Company is subject to the periodic reporting requirements under Sections 13 or
15(d) of the Exchange Act;
 
(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Commission Rule 144, the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements), or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-3 (at any time after it so
qualifies), (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested in availing any Holder of
any rule or regulation of the Commission which permits the selling of any such
securities without registration or pursuant to such form.
 
5. INDEMNIFICATION AND CONTRIBUTION.
 
5.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each holder of Registrable Securities, (each, a “Hotels Indemnified
Party”), from and against any expenses, losses, judgments, claims, damages or
liabilities, whether joint or several, arising out of or based upon any untrue
statement (or allegedly untrue statement) of a material fact contained in any
Registration Statement under which the sale of such Registrable Securities was
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to such Registration Statement, or arising out of or
based upon any omission (or alleged omission) to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration; and
the Company shall promptly reimburse the Indemnified Party for any legal and any
other expenses reasonably incurred by such Indemnified Party in connection with
investigating and defending any such expense, loss, judgment, claim, damage,
liability or action; provided, however, that the Company will not be liable to a
Hotels Indemnified Party in any such case to the extent that any such expense,
loss, claim, damage or liability arises out of or is based upon any untrue
statement or allegedly untrue statement or omission or alleged omission made in
such Registration Statement, preliminary prospectus, final prospectus, or
summary prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by a Hotels
Indemnified Party expressly for use therein. The Company also shall indemnify
any Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 5.1.
 
11

--------------------------------------------------------------------------------



5.2 Indemnification by Holders of Registrable Securities. Each selling holder of
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling holder, indemnify and hold harmless the Company,
each of its directors and officers and each underwriter (if any), and each other
selling holder and each other person, if any, who controls another selling
holder or such underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or
allegedly untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or the alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall reimburse the Company, its directors and officers,
and each other selling holder or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigation or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder.
 
5.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Sections 5.1 or 5.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.
 
12

--------------------------------------------------------------------------------



5.4 Contribution.
 
(a) If the indemnification provided for in the foregoing Sections 5.1, 5.2 and
5.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
(c) The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation.
 
6. MISCELLANEOUS.
 
6.1 Other Registration Rights. Except with respect to those securities issued or
issuable in connection with the Company’s initial public offering in June 2006,
or as otherwise disclosed in the Company’s IPO prospectus, the Company
represents and warrants that no person, other than a holder of the Registrable
Securities, has any right to require the Company to register any shares of the
Company’s capital stock for sale or to include shares of the Company’s capital
stock in any registration filed by the Company for the sale of shares of capital
stock for its own account or for the account of any other person.
 
13

--------------------------------------------------------------------------------



6.2 Dispositions. Each Holder agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Holder further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3.3(a), such Holder
will discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3.2(b), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.
 
6.3 Mergers. The Company shall not, directly or indirectly, enter into any
merger, consolidation or reorganization in which the Company shall not be the
surviving corporation unless the proposed surviving corporation shall, prior to
such merger, consolidation or reorganization, agree in writing to assume the
obligations of the Company under this Agreement, and for that purpose references
hereunder to “Registrable Securities” shall be deemed to be references to the
securities which the Holders would be entitled to receive in exchange for
Registrable Securities under any such merger, consolidation or reorganization,
provided, however, that the provisions of this Agreement shall not apply in the
event of any merger, consolidation or reorganization in which the Company is not
the surviving corporation if the Holders are entitled to receive in exchange
therefor (i) cash or (ii) securities of the acquiring corporation which may be
immediately sold to the public pursuant to an effective registration statement
under the Securities Act or pursuant to an exemption therefrom which permits
sales without limitation as to volume or the manner of sale on a nationally
recognized exchange in the United States or on the Principal Market.
 
6.4 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
holder. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and their successors and the
permitted assigns of the holders of Registrable Securities or of any assignee of
a holder of Registrable Securities. This Agreement is not intended to confer any
rights or benefits on any persons that are not party hereto other than as
expressly set forth herein.
 
6.5 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.
 
14

--------------------------------------------------------------------------------



To the Company:
 
Affinity Media International, Inc.
1850 Sawtelle Blvd., Suite 470
Los Angeles, CA 90025
Attention: Peter Engel
Facsimile No:
 
with a copy to:
 
Ellenoff Grossman & Schole LLP
Attention: Barry I. Grossman, Esq.
370 Lexington Avenue, 19th Floor
New York City, NY 10017
Facsimile No: 212-370-7889


To Hotels:


Hotels at Home, Inc.
2 Daniel Road East
Fairfield, NJ 07004
Facsimile No: 973-882-8437
Attention: Robin Ware


with a copy to:
 
DLA Piper US LLP
1251 Avenue of the Americas
New York, New York 10020
Attention: John E. Depke
Facsimile No: 212-335-4501
 
6.6 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.
 
6.7 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.
 
15

--------------------------------------------------------------------------------



6.8 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.
 
6.9 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors and assigns of the parties hereto.
 
6.10 Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party.
 
6.11 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.
 
6.12 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.
 
6.13 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, any Holder may proceed to protect and enforce its rights by suit in
equity or action at law, whether for specific performance of any term contained
in this Agreement or for an injunction against the breach of any such term or in
aid of the exercise of any power granted in this Agreement or to enforce any
other legal or equitable right, or to take any one or more of such actions,
without being required to post a bond. None of the rights, powers or remedies
conferred under this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to any other right, power or
remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.
 
6.14 Independent Nature of Holders' Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
16

--------------------------------------------------------------------------------



6.15  Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
6.16 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.
 
6.17 Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rules may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the Commission.
 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

       
AFFINITY MEDIA INTERNATIONAL
CORP.
 
   
   
  By:  
 
   

--------------------------------------------------------------------------------

 
Name:
 
Title:
      STOCK HOLDERS:      

--------------------------------------------------------------------------------

  Robin Ware      

--------------------------------------------------------------------------------

 
Michael Ware
     

--------------------------------------------------------------------------------

  Raymond Romano

 

--------------------------------------------------------------------------------



Schedule A
 
Robin Ware


Michael Ware


Raymond Romano


--------------------------------------------------------------------------------



Annex A
 
Plan of Distribution
 
The shares covered by this prospectus may be offered and sold from time to time
by the selling stockholders. The term “selling stockholder” includes pledgees,
donees, transferees or other successors in interest selling shares received
after the date of this prospectus from each selling stockholder as a pledge,
gift, partnership distribution or other non-sale related transfer. The number of
shares beneficially owned by a selling stockholder will decrease as and when it
effects any such transfers. The plan of distribution for the selling
stockholders' shares sold hereunder will otherwise remain unchanged, except that
the transferees, pledgees, donees or other successors will be selling
stockholders hereunder. To the extent required, we may amend and supplement this
prospectus from time to time to describe a specific plan of distribution.
 
The selling stockholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The selling stockholders
may make these sales at prices and under terms then prevailing or at prices
related to the then current market price. The selling stockholders may also make
sales in negotiated transactions. The selling stockholders may offer their
shares from time to time pursuant to one or more of the following methods:
 

·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

     

 
·
one or more block trades in which the broker-dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;

     

 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

     

 
·
an exchange distribution in accordance with the rules of the applicable
exchange;

     

 
·
public or privately negotiated transactions;

     

 
·
through the facilities of any national securities exchange or U.S. inter-dealer
quotation system of a registered national securities association, on which the
shares are then listed, admitted to unlisted trading privileges or included for
quotation);

     

 
·
through underwriters, brokers or dealers (who may act as agents or principals)
or directly to one or more purchasers;

     

 
·
a combination of any such methods of sale; and

     

 
·
any other method permitted pursuant to applicable law.




--------------------------------------------------------------------------------


 
In connection with distributions of the shares or otherwise, the selling
stockholders may:
 

·
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the shares in the
course of hedging the positions they assume;

     

 
·
sell the shares short and redeliver the shares to close out such short
positions;

     

 
·
enter into option or other transactions with broker-dealers or other financial
institutions which require the delivery to them of shares offered by this
prospectus, which they may in turn resell; and

     

 
·
pledge shares to a broker-dealer or other financial institution, which, upon a
default, they may in turn resell.

 
In addition to the foregoing methods, the selling stockholders may offer their
shares from time to time in transactions involving principals or brokers not
otherwise contemplated above, in a combination of such methods or described
above or any other lawful methods. The selling stockholders may also transfer,
donate or assign their shares to lenders, family members and others and each of
such persons will be deemed to be a selling stockholder for purposes of this
prospectus. The selling stockholders or their successors in interest may from
time to time pledge or grant a security interest in some or all of the shares of
common stock, and if the selling stockholders default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from to time under this prospectus; provided however
in the event of a pledge or then default on a secured obligation by the selling
stockholder, in order for the shares to be sold under this registration
statement, unless permitted by law, we must distribute a prospectus supplement
and/or amendment to this registration statement amending the list of selling
stockholders to include the pledgee, secured party or other successors in
interest of the selling stockholder under this prospectus.
 
The selling stockholders may also sell their shares pursuant to Rule 144 under
the Securities Act, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the availability of certain current public information
concerning the issuer, the resale occurring following the required holding
period under Rule 144 and the number of shares being sold during any three-month
period not exceeding certain limitations.
 
Sales through brokers may be made by any method of trading authorized by any
stock exchange or market on which the shares may be listed or quoted, including
block trading in negotiated transactions. Without limiting the foregoing, such
brokers may act as dealers by purchasing any or all of the shares covered by
this prospectus, either as agents for others or as principals for their own
accounts, and reselling such shares pursuant to this prospectus. The selling
stockholders may effect such transactions directly, or indirectly through
underwriters, broker-dealers or agents acting on their behalf. In effecting
sales, broker-dealers or agents engaged by the selling stockholders may arrange
for other broker-dealers to participate. Broker-dealers or agents may receive
commissions, discounts or concessions from the selling stockholders, in amounts
to be negotiated immediately prior to the sale (which compensation as to a
particular broker-dealer might be in excess of customary commissions for routine
market transactions).
 
2

--------------------------------------------------------------------------------



In offering the shares covered by this prospectus, the selling stockholders, and
any broker-dealers and any other participating broker-dealers who execute sales
for the selling stockholders, may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with these sales. Any profits
realized by the selling stockholders and the compensation of such broker-dealers
may be deemed to be underwriting discounts and commissions.
 
The Company is required to pay all fees and expenses incident to the
registration of the shares.
 
The Company has agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act.


3

--------------------------------------------------------------------------------

